Order unanimously modified, on the law, and, as modified, affirmed, without costs, in accordance with the following memorandum: We agree with Special Term that chapter 296 of the Laws of 1984 does not operate to repeal section 23 of the Judiciary Law and that there is no merit to the challenge to the election. Inasmuch as by operation of law (Judiciary Law, §§ 22, 23) Judge De Rose’s term expires December 31, 1984, petitioner was elected not to fill a vacancy (see L 1969, ch 351) but as a successor to De Rose’s expired term (see People ex rel. Joyce v Brundage, 78 NY 403) and is entitled to serve a full term (see People ex rel. Weller v Townsend, 102 NY 430) of four years (see L 1969, ch 351). (Appeals from order of Supreme Court, Cattaraugus County, Kane, J. — Election Law.) Present — Hancock, Jr., Doerr, Boomer, Green and O’Donnell, JJ. (Order entered Dec. 5,1984.)